UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 07-1240



ALONZO LEMONTE CONYERS, SR.,

                                                   Plaintiff - Appellant,

          versus


DEPARTMENT   OF   THE   ARMY;   UNITED   STATES   OF
AMERICA,

                                                  Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cv-00231-JFM)


Submitted:   September 26, 2007               Decided:   October 10, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alonzo Lemonte Conyers, Sr., Appellant Pro Se.    Allen F. Loucks,
Assistant United States Attorney, Alex Samuel Gordon, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Alonzo Lemonte Conyers, Sr., appeals the district court’s

order dismissing as a matter of law his Federal Tort Claims Act

action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. Conyers v. Dep’t of the Army, No. 1:06-cv-00231-JFM (D. Md.

Jan. 12, 2007).     We deny Conyers’s motion for appointment of

counsel, and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -